Name: Commission Regulation (EEC) No 1044/89 of 20 April 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 89 Official Journal of the European Communities No L 111 /9 COMMISSION REGULATION (EEC) No 1044/89 of 20 April 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88(0, as last amended by Regulation (EEC) No 952/89(0 ; Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 12 to 18 April 1989 for the Portuguese escudo lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Portugal in respect of the sugar sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto. 2. Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 24 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 4. (4) OJ No L 307, 12. 11 . 1988 , p . 28 . 0 OJ No L 364, 30. 12. 1988, p. 1 . 0 OJ No L 104, 17 . 4. 1989, p. 1 . No L 111 /10 Official Journal of the European Communities 22. 4. 89 ANNEX I PART 7 SUGAR SECTOR Monetary compensatory amounts Positive Negative CN code Table Additional code Notes Germany Nether ­lands Spain United Kingdom PortugalBelgium/ , Luxem ­ bourg -Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1 PtaDM £ Esc 0 C) (') (') 0  100 kg  80,97 80,97 80,97 80,97 80,97 80,97 80,97 80,97 104,12 104,12 104,12 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  108,44 108,44 108,44 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 (3) 0 0 % sucrose content and 100 kg net  1,041 1,041 1,041  100 kg of dry matter  1702 90 30 108,44 1702 90 60 1702 90 71 1702 90 90 (3) 0 (3) (3) (3) (3) (3) % sucrose content and 100 kg net  1,041 1,041 1,041 1,041 1,041 1,041 1,041  100 kg of dry matter  2106 90 30 108,44 210690 59 % sucrose content and 100 kg net  1,041 1,041 1,041 (3) (3) (3) (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10. 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3. 1970, p. 1 ) in the case of exports. 22. 4. 89 Official Journal of the European Communities No L 111 / 11 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal ... 1,011 -I 1,017 -I 1,346 0,944  Milk and milk products   1,049   1,017 1,020 1,346 1,020 0,944  Pigmeat :        1,163    Sugar   1,065   1,017 1,020 1,183 1,021 0,953 1,010  Cereals   1,065   1,028 1,020 1,183 1,021 0,953  Eggs and poultry and albumins  ===  1,014   1,017  1,268  0,979  Wine    1,148 Il 0,988  Processed products (Regulation (EEC) No 3033/80) : \ I I I I I I  to be applied to charges   1,049   1,017 1,020 1,346 1,020 0,944 1,010  to be applied to refunds :  cereals 1,065 1,028 1,020 1,183 1,021 0,953  milk   1,049   1,017 1,020 1,346 1,020 0,944  sugar   1,065   1,017 1,020 1,183 1,021 0,953  Jams and marmalades (Regula ­ tion (EEC) No 426/86)  1,183 __  Olive oil sector        1,098    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83267 66,2584 55,2545 Dkr 0,523868 12,2537 10,2187 DM 0,137339 3,21246 2,67895 FF 0,460615 10,7741 8,98483 F1 0,154745 3,61961 3,01849 £ Irl 0,0512660 1,19915  £ 0,0427519  0,833924 Lit  2 339,08 1 950,61 Dr 11,5760 270,771 225,803 Esc 11,2635 263,462 219,707 Pta 8,48877 198,559 165,583